PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 15/782,355
Filed: 12 Oct 2017
For NETWORK-ASSISTED PEER DISCOVERY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(e) filed January 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS).

The petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. § 1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition pursuant to 37 C.F.R. § 1.78(e), the petition fee has been received.  Requirement (2) above has been satisfied.  The petition does not satisfy items (1) and (3) above.
Regarding the first requirement above, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an application data sheet (ADS).  Consequently, Petitioner has submitted a corrected/updated ADS with this petition, to present the required reference.  

The corrected/updated ADS submitted with the petition cannot be accepted, since it fails to comply with 37 C.F.R. § 1.76(b)(5), which requires the patent number to appear on the corrected/updated ADS, and the benefit claim on the third page of the corrected/updated ADS fails to list the patent number that is associated with application number 14/336,533.  Moreover, the status of this issued patent has been incorrectly listed as “pending.”

Any reply should include an executed corrected/updated ADS which identifies the information that is being changed with underlining for insertions and strike-through or brackets for removals.  Petitioner will note that when drafting the corrected/updated ADS, all changes should be based off the filing receipt mailed on October 27, 2017 which sets forth, in pertinent part:


    PNG
    media_image2.png
    85
    469
    media_image2.png
    Greyscale


Still further, the issue fee was submitted after the submission of this petition, which means that any renewed petition would necessarily be submitted after the payment of the issue fee.  Hence, when filing any renewed petition, Petitioner must also file a petition to withdraw from issue with a RCE. Otherwise, the renewed petition will be dismissed, since no amendments may be entered after payment of issue fee. Alternatively, a renewed petition with a certificate of correction and the associated fee may be filed after the patent issues, however Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Regarding the third requirement, first, the undersigned has not located the required statement of unintentional delay in this petition.  

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, no explanation of the extended period of delay has been located among the petition papers.

Moreover, this application was filed on October 12, 2017, and the above-reproduced filing receipt was mailed on October 27, 2017 and listed a benefit claim that differs from that which Petitioner currently seeks.

It is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded.  It is equally unclear why this/these party/parties took no action to secure the desired benefit claim until the filing of this petition almost four years and three months after the mailing of the October 27, 2017 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  

How to respond to this decision :

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.